HETHERINGTON, P.J.,
concurring:
T29 I concur in this opinion but write to express my approval of the trial court's careful consideration of instructions and verdiet form that more fully provides constitutional protections of specificity regarding uncorrected conditions as a basis for parental rights termination. I adopt Judge Mitchell's concurrence and agree that at least this case is a move in the correct legal direction. My review of the trial transcript revealed a thorough presentation of detailed evidence allowing for jury consideration of uncorrected condition facts upon which the jury could make an informed decision on each special interrogatory finding required in the verdict form.
130 I also find, while harmless error, allowing Mother's testimony from Father's child abuse trial to be read to the jury in this case, is an evidentiary minefield. I find no fault with the "unavailable witness" hearsay ruling. But the inquiry does not end there. What is most problematic here is the 12 O.S. 2404(B) analysis of introducing hearsay (and some hearsay within hearsay) evidence from the child abuse trial with the intent to prove the character of Father in order to show his actions in this case are in conformity with his actions in the child abuse case or, whether it is offered for a permissible evidence purpose. The final step of judicial weighing of this evidence could easily have found the probative value of admissibility, in light of the other evidence presented in this trial, was out-weighed by its prejudicial effect on the jury. I find harmless error only because after review of the other testimony, I cannot find the verdict result likely to have been different had Mother's hearsay testimony not been allowed.